972 So.2d 290 (2008)
In the Interest of J.D., a child.
G.P., Appellant,
v.
Department of Children and Family Services, Appellee.
No. 2D07-89.
District Court of Appeal of Florida, Second District.
January 18, 2008.
G.P., pro se.
Bernie McCabe, State Attorney, and Amy V. Archibald, Assistant State Attorney, Clearwater, for Appellee.
DAVIS, Judge.
G.P. (the Father), pro se, challenges the trial court's order which (1) directed that his son, J.D., remain in the custody of the mother; (2) terminated the Department of Children and Family Services' supervision; and (3) retained jurisdiction. We affirm but write only to point out that the Father, who is incarcerated, is mistaken in concluding that the trial court's order essentially terminates his parental rights. See § 39.621(9), Fla. Stat. (2006) ("The permanency placement is intended to continue until the child reaches the age of majority. . . . [However, i]f a parent who has not had his or her parental rights terminated makes a motion for reunification or increased contact with the child, the court shall hold a hearing to determine whether the dependency case should be reopened and whether there should be a modification of the order.").
Affirmed.
VILLANTI and LaROSE, JJ., Concur.